Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 August 1, 2013 U.S. Securities and Exchange Commission 450 Fifth Street NW Washington, D.C.20549 Re: Nano Labs Corp. SEC File No. 333-171658 On June 20, 2013 my appointment as auditor for Nano Labs Corp. ceased. I have read Nano Labs Corp.’s statements included under Item 4.01 of its Form 8-K dated June 20, 2013, and as amended August 1, 2013, and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
